Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Priority


1.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement


2.	The information disclosure statement (IDS) submitted on 04/08/2021 has been considered by Examiner and made of record in the application file.

Claim Rejections - 35 USC § 102

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buttolo et al. (U.S. PUB. 2017/0149946 hereinafter, “Buttolo”).



Consider claim 2, Buttolo further teaches characterized in that the processing unit is configured to detect a transmission energy and/or a signal-to-noise ratio of the signal transmitted between the mobile device and the motor vehicle and to determine the position of the mobile device based on a combination of the signal strength and the transmission energy and/or the signal-to-noise ratio (page 3 [0043]).  

Consider claim 3, Buttolo further teaches characterized by one or more antennas arranged in the motor vehicle, wherein the antennas are adapted to receive the signal transmitted between the mobile device and the motor vehicle (fig. 1C, items 106, 118, page 3 [0039] and [0042]).  



Consider claim 5, Buttolo further teaches characterized in that the processing unit is configured to associate the determined position with a stored profile for a Bluetooth connection (pages 5-6 [0067]). 

5 Consider claim 6, Buttolo further teaches characterized in that the connecting unit is configured to determine information about the mobile device and the motor vehicle using the Bluetooth Low Energy connection (page 3 [0040]).  

Consider claim 7, Buttolo further teaches characterized in that the connecting unit is 10configured to establish the Bluetooth connection based on the determined information (page 3 [0040]).  

Consider claim 8, Buttolo further teaches characterized in that the information includes stored profiles and/or historical data (page 6 [0068]).  

15 Consider claim 9, Buttolo further teaches characterized in that the connecting unit is configured to automatically couple the mobile device and the motor vehicle via the Bluetooth connection (page 3 [0040]).  

Consider claim 10, the previous rejections of claim 1 apply mutatis mutandis to corresponding claim 10.

Conclusion

5.	Any response to this action should be mailed to:
		Mail Stop_________ (Explanation, e.g., Amendment or After-final, etc.)
			Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Facsimile responses should be faxed to:
(571) 273-8300
Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22313
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN HOANG NGUYEN whose telephone number is (571)272-8329.  The examiner can normally be reached on 8:00Am-5:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pan Yuwen can be reached on (571 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/TUAN H NGUYEN/Primary Examiner, Art Unit 2649